DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spheroidal joint/ball having a post extending therefrom as disclosed in claims 23, 25-26, 37,39-40 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 9 of U.S. Patent No. 10729556B2 (cited herein as Pat. ‘556). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 21-22, 30, and 35-36 are rejected over claims 1 and 3 of Pat. ‘556 for reciting substantially identical subject matter as the current application namely, a screw with a first mating element [claim 1 line 2 and claim 3]; an implant comprising a cage and a joint within the cage having a second mating element [claim 1 line 3,12-15, claim 3 line 4-5]; a plate comprising a body with two openings and a movable tab which moves from a first orientation coving the openings to a second position spaced from the openings [claim 1 lines 4-11]; and wherein the plate moves relative to the cage in a plurality of orientations and planes [claim 1 lines 12-15].
Claims 23, 25-27, 37, and 39 are rejected over claim 1 and 3 of Pat. ‘556 for reciting substantially identical subject matter as the current application namely, wherein the joint is spheroidal in shape comprising a ball and a post extending therefrom wherein the post has the second mating element and wherein the mating elements are threads [claim 1 lines 12-15 and claim 3].
Claims 24 and 38 are rejected overclaim 5 of Pat. ‘556 for reciting identical subject matter.
Claim 28 are rejected over claim 9 of Pat. ‘556 for reciting identical subject matter.
Claim 29 are rejected over claim 1 of Pat. ‘556 for reciting substantially identical subject matter as the current application namely, wherein the screw draws the plate and cage into an assembled orientation [claim 1 lines 12-15].
Claims 31-34 are rejected over claims 2-4 and 7 of Pat. ‘556 for reciting identical subject matter.
Claim 40 is rejected over claims 1, 3, 5, and 9 of Pat. ‘556 for reciting substantially identical subject matter as the current application namely, a screw with a male thread [claim 1 line 2 and claim 3]; an implant comprising a cage and a joint within the cage wherein the joint is a ball with a post extending therefrom wherein the post has a female thread [claim 1 line 3 and 12-15, claim 3, claim 9];  the cage including a track wherein the ball engages with the track and translates within the track [claim 5]; a plate comprising a body with a first and second openings which are spaced apart and a movable tab which moves from a first orientation coving the openings to a second position spaced from the openings [claim 1 lines 4-11]; and wherein the connection of the male and female threads allow the plate to move relative to the cage in a plurality of orientations and planes [claim 1 lines 12-15].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 is rejected as indefinite for the recitation of “the tab overlapping the second when the tab is in the first orientation” in line 3.  It is unclear what is meant by “the second” in this limitation.  In the interest in compact prosecution the limitation will be interpreted as referring to the second opening.
Claims 31-34 are rejected as indefinite for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 27-29, 35-36, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melkent et al (US Patent Pub. 20150100126A1).
Melkent discloses a spinal implant (spinal implant system and method, Fig. 1 and 7-22).  Specifically in regards to claim 21, Melkent discloses a screw (98) comprising a first mating element (threads on end of 98); an implant (10,60) comprising a cage (12) and a joint (see Fig. 1 below) positioned in the cage (12), the joint comprising a second mating element (internal threads of joint see Fig. 1 below); and a plate (60) comprising a body and a tab, the body including an opening (72,opening through 74), wherein the second mating element is connected to the first mating element (threads on 98, see fig. 11-12) to allow freedom of movement of the plate (60) relative to the cage (12), and wherein the tab (74) is movable relative to the body between a first orientation (see Fig. 22) in which the tab (74) overlaps the opening (72) and a second orientation (see Fig. 21) in which the tab (74) is spaced apart from the opening (72) (Fig. 1 and 7-22 and Fig. 1 below; and Page 3 Para. [0049]-[0052], Page 4 Para. [0058]-[0060], Page 6 Para. [0069]-[0070],[0075]).


    PNG
    media_image1.png
    336
    567
    media_image1.png
    Greyscale

Figure 1: Melkent demonstrating the joint with the second mating feature.

In regards to claim 22
In regards to claim 24, Melkent discloses wherein the cage (12) includes a track (46), the joint being configured for engagement with and translation along the track (Page 4 Para. [0055] and Fig. 7-12).
In regards to claim 27, Melkent discloses wherein the mating elements are threads (Fig. 1 and 8, and Page 6 Para. [0075]).
In regards to claim 28, Melkent discloses wherein the first mating element is a male thread (as can be seen in Fig. 7-8, threads on 98 are male) and the second mating element is a female thread (as can be seen in Fig. 1 above and Fig. 1 the threads in the joint are female).
In regards to claim 29, Melkent discloses wherein the screw (98) is configured to draw the plate (60) and the cage (12) together into an assembled orientation (Fig. 9-12; and Page 6 Para. [0075]).
In regards to claim 35
In regards to claim 36, Melkent discloses wherein the freedom of movement includes translation of the plate (60) relative to the cage (12) in a plurality of orientations in multiple planes (see Fig. 11-19; and Page 6 Para. [0075]).
In regards to claim 38, Melkent discloses wherein the cage (12) includes a track (46), the joint being configured for engagement with and translation along the track (Page 4 Para. [0055] and Fig. 7-12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25-26, 37, and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent.
Melkent in the embodiment shown in Fig. 1 and 7-22 discloses a spinal implant comprising a screw with threads, an implant comprising a cage with a track having a joint therein having internal threads, and a plate having an opening and a movable tab.  However, this embodiment of Melkent does not disclose wherein the joint is spheroidal in shape having a ball with a post extending therefrom.
Melkent in the embodiment shown in Fig. 4-6 discloses a spinal implant.  Specifically in regards to claims 23 and 37, Melkent discloses wherein the joint (192,194) is a spheroidal joint (Fig. 6; and Page 5 Para. [0068]).  In regards to claims 25-26 and 39, Melkent discloses wherein the joint (192,194) includes a spheroidal portion/ball (192) and a post (194) extending from the 

In regards to claim 40, Melkent in the embodiment shown in Fig. 1 and 7-22 discloses a spinal implant.  Specifically, Melkent discloses a screw (98) comprising a male thread (threads on end of 98); an implant (10,60) comprising a cage (12) and a joint (see Fig. 1 above) positioned in the cage (12), the joint comprising a female thread (internal threads of joint see Fig. 1 above), the cage (12) including a track (46), the joint (see Fig. 1 above) configured for engagement with and translation along the track (46); and a plate (60) comprising a body and a tab (74), the body including spaced apart first and second openings (72,opening through 74), wherein the female thread is connected to the male thread (threads on 98 connection to the joint, see fig. 9-12) to allow freedom of movement of the plate (60) relative to the cage (12), and wherein the tab (74) is rotatable relative to the body between a first orientation (see Fig. 22) in which the tab (74) overlaps the openings (74 overlaps both 72) and a second orientation (see Fig. 21) in which the tab (74) is spaced apart from the openings (72) (Fig. 1 and 7-22 and Fig. 1 above; and Page 3 Para. [0049]-[0052], Page 4 Para. [0055], [0058]-[0060], Page 6 Para. [0069]-
Melkent in the embodiment shown in Fig. 4-6 discloses a spinal implant.  Specifically in regards to claim 40, Melkent discloses wherein the joint (192,194) comprises a ball (192) and a post (194) extending from the ball (192), the post (194) including the female thread, and the ball (192) configured for engagement with and translation along the track (146)  (If the joint shown in embodiment of Fig. 1 of Melkent were to be modified to have the shape of the connection shown in Fig. 4-6 then the post 194 would have to have internal threading to be able to accept the pivot screw 98 as shown in Fig. 7-9 so that the implant can be inserted utilizing the insertion tool shown therein.) (Fig. 4-6; and Page 5 Para. [0066]-[0068]).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the joint shown in Fig. 1 of Melkent above to have the shape of a ball with a post extending therefrom as shown in the embodiment of Melkent in Fig. 4-6 in order to allow for the plate may be articulated polyaxially relative to the cage (Page 5 Para. [0068]).

Claims 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent as applied to claim 21 above, and further in view of Melkent et al (US Patent 8480747B2 referred to herein as Melkent2).
Melkent in the embodiment shown in Fig. 1 and 7-22 discloses a spinal implant comprising a screw with threads, an implant comprising a cage with a track having a joint therein having internal threads, and a plate having an opening and a movable tab.  However, Melkent does not disclose wherein tab is meant to cover the opening meant for the screw that joins the plate to the cage.
Melkent2 discloses a spinal implant (interbody spinal implants with extravertebral support plates, Fig. 5-8).  Specifically, Melkent2 discloses a screw (74) having a first mating element (threads thereon), an implant comprising a cage (10) and a plate (14) having a body (30) and a tab (54,56), the body including an opening (42,44,66), wherein the tab is movable between a first orientation in which the tab (54,56) overlaps the opening (42,44,66, see fig. 5) and a second orientation in which the tab (54,56) is spaced apart from the opening (42,44,66) (Fig. 5-8; Col. 4 line 50-Col. 5 line 19).  In regards to claim 30, Melkent 2 recites wherein the opening (42,44,66) is a first opening (42,44) and the body comprises a second opening (66) spaced apart from the first opening (42,44), the tab (54,56) overlapping the second opening (66) when the tab (54,56) is in the first orientation (see Fig. 5), the tab (54,56) is spaced apart from the second opening (66) when the tab (54,56) is in the second orientation (Fig. 5-8; Col. 4 line 50-Col. 5 line 19).  In regards to claim 31, Melkent2 wherein the first opening (42,44) is oriented to implant a fastener (90,92 see fig. 7) and the second opening (66) is configured for disposal of the screw (74) (Fig. 7-8).  In regards to claim 32, Melkent2 wherein the first opening (42,44) has a diameter that is larger than a diameter of the second opening (66) (Fig. 5-6 and 8). In regards to claim 33.
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melkent in view of Melkent2 as applied to claim 33 above, and further in view of Jackson (US Patent 6102913).
Melkent in view of Melkent2 discloses a spinal implant comprising a screw with threads, an implant comprising a cage with a track having a joint therein having internal threads, and a plate having an opening and a movable tab wherein the tab is meant to cover the opening meant for the screw that joins the plate to the cage. However, they are silent as to the first and second portion of the screw being separated by a reduced diameter.
Jackson in regards to claim 34 discloses a screw (1) having a firs portion (10) and a second portion (11) having the first mating element (threads), wherein the first portion (10) and the second portion (11) are connected at a reduced diameter portion (12) (Fig. 1-6; and Col. 4 line 62-67).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the screw (98) of Melkent to have to the first and second portions of the screw being separated by a reduced diameter as taught in Jackson in order to allow for screw to breakaway at a preselected torque after installation (Col. 3 lines 35-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775